



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. O'Connor, 2017 ONCA 136

DATE: 20170215

DOCKET: C62432

Doherty, Laskin and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ryan Marc OConnor

Appellant

Lisa N. Gunn, for the appellant

Meaghan Hourigan, for the respondent

Heard:  February 14, 2017

On appeal from the sentence imposed on May 10, 2016 by
    Justice M.P. ODea of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We cannot interfere with this sentence.  The trial judge properly
    emphasized denunciation and the harm done by drug trafficking in the
    community.  He also properly gave considerable weight to the fact that the
    appellant had trafficked while on bail for trafficking.

[2]

The sentence imposed did not entirely disregard rehabilitation, although
    it did play a secondary role.

[3]

The sentence was fit.

[4]

Leave to appeal is granted.  The appeal is dismissed.


